EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Montone on 2 November 2021.

The application has been amended as follows: 

	Claims 9, 12, and 13 have been amended as follows:


receiving a user selection by a user of data that is selected from a portion of data that is included within a table that is displayed within a window of a productivity application; 
determining all of  a plurality of values within the selected data; 
automatically determining a single chart type to display the selection of data based on the selection of data; 
in response to receiving the selection of data, automatically formatting and creating a chart of the single chart type representing the plurality of values from the selected data without receiving a selection of a charting option; 
displaying the chart in the window; receiving user interactions with the chart; and 3 of 9Attorney Docket No.: 329218-US-NP/170101-600in response to determining that the user has completed interacting with the chart, removing the chart from display in the window, 
wherein displaying the chart comprises displaying a plurality of charts to provide a separate chart for each row or column within the selected data; and 
wherein each of the separate charts includes a common axis,
 the instructions further executing on the processor for removing a display of unselected data in the window upon a temporary display of the chart.


receiving a user selection by a user of data that is selected from a portion of data that is included within a table that is displayed within a window of a productivity application; 
determining all of a plurality of values within the selected data; 
automatically determining a single chart type to display the selection of data based on the selection of data; 
in response to receiving the selection of data, automatically formatting and creating a chart of the single chart type representing the plurality of values from the selected data without receiving a selection of a charting option; 
displaying the chart in the window; 
receiving user interactions with the chart; and 
in response to determining that the user has completed interacting with the chart, removing the chart from display in the window, 
wherein displaying the chart comprises displaying a plurality of charts to provide a separate chart for each row or column within the selected data; and 
wherein each of the separate charts includes a common axis, 
 the instructions further executing on the processor for sorting the displayed charts and updating the display in response to the sorting.  


receiving a user selection by a user of data that is selected from a portion of data that is included within a table that is displayed within a window of a productivity application; 
determining all of a plurality of values within the selected data; 
automatically determining a single chart type to display the selection of data based on the selection of data, 
in response to receiving the selection of data, automatically formatting and creating a chart of the single chart type representing the plurality of values from the selected data without receiving a selection of a charting option; 
displaying the chart in the window; 
receiving user interactions with the chart; and
 in response to determining that the user has completed interacting with the chart, removing the chart from display in the window, 
wherein displaying the chart comprises displaying a plurality of charts to provide a separate chart for each row or column within the selected data; and 
wherein each of the separate charts includes a common axis,  
the instructions further executing on the processor for comparing a [[the]] value of a point that is navigated via the user interactions to each of the other displayed charts and providing an indication of a difference of the plurality of values between the charts.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Dependent Claims 5, 11-13 were reversed by the BPAI as disclosed in their decision rendered on 9/2/2021. Independent Claim 1 was amended to include allowable dependent claim 5 (together with intervening claims 2 and 4) Independent claim 9 was amended to include the subject matter of allowable dependent claim 11 (with intervening claim 10). Each dependent claims 12 and 13 were rewritten into independent form (to incorporate the subject matter of their parent independent claim 9 and dependent claim 10). Thus, Claims 1, 3, 6-9, 12-16 are allowed in response to the BPAI decision. 
Note: The Examiner’s Amendment was needed to correct non-art/antecedent basis related issues with Claims 9, 12, and 13. See Interview Summary for more details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT
3.	This Examiner’s Amendment/Notice of Allowance is in response to the 30 October 2021, the Interview on 2 November 2021, and the Information Disclosure Statements filed on 4 September 2019, 4 September 2019, 4 November 2019, 18 March 2020, and 8 July 2020. 

Claims 2, 4-5, 10-11, 17-19, and 21 were cancelled on 10/30/21.
Claims 1, 3, 6-9, and 12-16 are pending. Claims 1, 9 and 12-13 are independent claims. 
	
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 4 September 2019, 4 September 2019, 4 November 2019, 18 March 2020, and 8 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177